DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendments filed 06/27/2022. Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments and amendments to the independent claims with respect to rejections of claims 1-2, 4, 6, 8-13, 15, 17, 19-20  under 35 USC 102(a)(1) and claims 3, 5, 7, 14, 16, 18 and 35 USC 103 have been fully considered and are persuasive. The rejections of Claims 1-20 under 35 USC 102(a)(1) and 103 have been withdrawn. However, upon further consideration, a new ground(s) of rejection are made in view of Takahashi et al (US 20160031086).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 8-13, 15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Balicki et al (US 20160361125; hereinafter referred to as Balicki) in view of Takahashi et al (US 20160207197; hereinafter referred to as Takahashi)
Regarding Claim 1, Balicki teaches a method for managing a surgical robot having an arm configured to hold a medical tool (see at least robot 100 with tool assembly 110 attached at distal end in Fig. 1 and par. 0019 and safe interaction with the surgical robot in par. 0024 interpreted as managing the surgical robot ), comprising: 
receiving a set of sensor signals from sensors on the arm (see at least control system determining forces from first and second force sensors in par. 0019 interpreted as receiving a set of sensor signals); 
generating a profile based on the set of sensor signals (see at least generation of frequency profile for both sensors using fast Fourier transform in par. 0034);
 comparing the profile to at least one signature (see at least “common hand-tremor frequency spectrum profiles” in par. 0037 ); 
determining a state of the arm based on results of the comparison (see at least comparison to hand-tremor signature frequency profile in par. 0037 and determining that a bias force is causing undesirable motion due to gravity in par. 0038 interpreted as the state of the arm ); and 
changing operation of the robot based on the state of the arm, wherein the state of the arm is indicative of a predetermined condition that has occurred or will likely occur eminently and wherein changing operation of the arm prevents the condition from occurring or continuing (see at least stopping motion of the tool in response to the change in frequency profile in par. 0038 interpreted to prevent the undesirable motion due to gravity from the bias force).
Balicki does not appear to explicitly teach the following, but Takahashi does teach generating a time domain profile based on the set of sensor signals and comparing the time domain profile to at least one time domain signature (see at least calculating average external force obtained by the force sensor over a predetermined period of time in par. 0063 and comparing the average to a threshold to determine continuous contact with an object in par. 0063 and retracting the robot if the average exceeds the threshold in par. 0038 and Fig. 5)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki to incorporate the teachings of Takahashi wherein a time domain average of external force measured on the robot is compared to a threshold that indicates continuous contact with an object, and retracting the robot when the threshold is exceeded. The motivation to incorporate the teachings of Takahashi wherein a time domain signature is used rather than a frequency domain signature would be to eliminate unnecessary retraction operation of the robot and improve work efficiency (see par. 0045)
Regarding Claim 2, Balicki as modified by Takahashi teaches the method of claim 1 (see Claim 1 analysis). Balicki further teaches wherein the set of sensor signals includes one or more strain signals (see at least strain gages as a sensor option for contact detection in par. 0043).
Regarding Claim 4, Balicki as modified by Takahashi teaches the method of claim 1 (see Claim 1 analysis), and Balicki as modified by Takahashi teaches a time domain signature (see Claim 1 analysis for combination and motivation to combine). 
Balicki further teaches wherein the at least one signature includes a vibration profile (see at least “inanimate objects that produce a unique vibration profile” and “hand tremor profiles” in par. 0038 interpreted as signatures).
Regarding Claim 6, Balicki as modified by Takahashi teaches the method of claim 1 (see Claim 1 analysis), and Balicki as modified by Takahashi teaches a time domain signature (see Claim 1 analysis for combination and motivation to combine). Balicki further teaches wherein: 
the at least one signature includes at least one margin value and 
the margin value corresponds to a lower value of the predetermined range (see at least hand-tremor frequency profile lower limit being 2 Hz in par. 0037); 
the state of the arm corresponds to at least one of the set of sensor signals having a value in a predetermined range that is less than a sensor value corresponding to condition (see at least hand-tremor frequency being between 2 and 20 Hz in par. 0037);
Regarding Claim 8, Balicki as modified by Takahashi teaches the method of claim 1 (see Claim 1 analysis). Balicki further teaches wherein changing operation of the arm includes disabling operation of the arm for at least a temporary period of time (see at least robot stopping in par. 0038 interpreted as disabling operation of the arm for at least a temporary period of time).
Regarding Claim 9, Balicki as modified by Takahashi teaches the method of claim 1 (see Claim 1 analysis). Balicki further teaches wherein the condition corresponds to a force on the arm that causes the arm to deviate in an unintended direction (see at least “The bias force would cause undesirable robot motion due to gravity.” in par. 0038).
Regarding Claim 10, Balicki as modified by Takahashi teaches the method of claim 9 (see Claim 9 analysis). Balicki further teaches wherein the condition corresponds to a force on the arm caused by a bump (see at least detecting vibration profiles indicating collision with inanimate objects in par. 0038) or vibration (see at least detecting vibration profiles for hand-tremor in par. 0038).
Regarding Claim 11, Balicki as modified by Takahashi teaches the method of claim 1 (see Claim 1 analysis). Balicki further teaches wherein the condition corresponds to improper or unsafe locking state of the robot arm during an operation (see at least bias force breaking gravity compensation in par. 0038 interpreted as a condition corresponding to improper or unsafe locking state of the robot, gravity compensation is interpreted as locking the robot with respect to movement in the direction of gravity, and par. 0038 teaches to detect a condition when that locking is not executed properly/safely and correct it).
	Regarding Claim 12, Balicki teaches A system for managing a surgical robot having an arm configured to hold a medical tool (see at least control system 116 in par. 0019), comprising: 
a memory configured to store one or more algorithms (see at least control system having a computer for implementing the disclosed control methods in par. 0028, computers are interpreted to have memory storing control algorithms); and 
a processor see at least control system having a computer for implementing the disclosed control methods in par. 0028, computers are interpreted to have a processor for executing control algorithms) configured to
receive a set of sensor signals (see at least control system in communication with first and second force sensors in par. 0019,); 
 execute the one or more algorithms to control the arm (see at least cooperatively controlled robot 100 in par. 0019 and Fig. 1) that includes sensors that generate the set of sensor signals (see at least first and second force sensors 112, 114 in par. 0019 and Fig. 1). 
Balicki as modified by Takahashi also teaches the one or more algorithms to implement the method of claim 1 (see Claim 1 analysis for rejection of the method). 
Regarding Claim 13, Balicki as modified by Takahashi teaches a system for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).
Regarding claim 15, Balicki as modified by Takahashi teaches a system for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method).
Regarding Claim 17, Balicki as modified by Takahashi teaches a system for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).
Regarding claim 19, Balicki as modified by Takahashi teaches a system for implementing the method of Claim 8 (see Claim 8 analysis for rejection of the method).
Regarding Claim 20, Balicki as modified by Takahashi teaches a system for implementing the method of Claim 9 (see Claim 9 analysis for rejection of the method).

Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Takahashi and Chattopadhyay et al (US 20190099886; hereinafter referred to as Chattopadhyay).
Regarding Claim 3, Balicki as modified by Takahashi teaches the method of claim 1 (see Claim 1 analysis). Balicki and Takahashi fail to explicitly teach the following, but Chattopadhyay does teach wherein the set of sensor signals includes one or more accelerometer signals, gyro signals, potentiometer signals, or Linear Variable Differential Transformer and Transducer (LVDT) signals (see at least accelerometers and gyroscopes outputting a signal that represents a measurement of vibration in par. 0017).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki as modified by Takahashi to incorporate the teachings of Chattopadhyay wherein  accelerometers or gyroscopes are used to detect vibration and monitor robot health. The motivation to incorporate the teachings of Chattopadhyay would be to use a non-invasive sensor that can be used to detect multiple types of failures and detect small defects (see par. 0054).
Regarding Claim 14, Balicki as modified by Takahashi and Chattopadhyay teaches a system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).

Claim 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Takahashi and Flanagan et al (US 20120248167; hereinafter referred to as Flanagan).
Regarding Claim 5, Balicki as modified by Takahashi teaches the method of claim 1 (see Claim 1 analysis). Balicki as modified by Takahashi teaches a time domain profile and signature (see Claim 1 analysis for combination and motivation to combine).
Balicki does not appear to explicitly teach the following, but Takahashi does teach wherein changing operation of the arm is performed when the profile matches the at least one signature  (see at least stopping motion of the tool when surgeon releases the tool in par. 0038, the bias force from the modified surgical instrument causing undesirable robot motion is interpreted as the condition being prevented)
Balicki and Takahashi fail to explicitly teach the following but Flanagan does teach changing operation of the arm is performed when the profile does not match the at least one signature by a predetermined percentage (see at least “suspending driving of the motor if there is an indication of likely failure or continuing driving of the motor if there is no indication of likely failure” in par. 0091 and Fig. 19, see also “if the monitored drive parameter is within the acceptable range of drive parameters, then a failure indicator that express a likelihood of failure may express a likelihood of failure that falls within a range of 0 to 49% in par. 0055 and “For example, in one embodiment, if the actual monitored driving torque is within 5% of a predetermined target driving torque, the system will display an indicator of 90% likelihood of clamping success. As the monitored driving torque further diverges from the target driving torque, the likelihood decreases in a monotonic relationship, such as from 90% down to a 0% likelihood of clamping” in par. 0086, the predetermined target driving torque is interpreted as a signature).
Given that Balicki teaches stopping operation in response to sensor signals matching a certain signature, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki and Takahashi and combine the teachings of Flanagan wherein a percentage match with a signature is used to determine whether or not to implement a robot operation. The motivation to incorporate the teachings of Flanagan would be to reduce the likelihood of tissue damage (see par. 0008).
	
Regarding Claim 16, Balicki as modified by Takahashi and Flanagan teaches a system for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method).

Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Takahashi and Wallace et al (US 20110295248; hereinafter referred to as Wallace).
Regarding Claim 7, Balicki as modified by Takahashi teaches the method of claim 6 (see Claim 6 analysis), wherein:
Balicki and Takahashi fail to teach the following, but Wallace does teach:  
the at least one time domain signature includes a value of a first strain signal at a first time (see at least predetermined threshold rate of change over time of the sensed force vector in par. 0005 interpreted as the signature, see also force sensing devices featuring strain gauges in par. 0045 interpreted as the force sensing being a strain signal); 
comparing the time domain profile to the at least one time domain signature includes comparing a value of the first strain signal at a second time to the value of the first strain signal at the first time ; and determining the state of the arm includes determining that a difference between the value of the first strain signal at the first time and the value of the first strain signal at the second time is greater than a predetermined difference value (see at least “sensing that a sensed force applied at a sensed vector has changed over time at a rate exceeding a predetermined threshold rate” in par. 0005). Note the interpretation is that determining the rate of change of the sensed force over time includes finding the difference in the sensed force between at least two different times and comparing the difference over that time to the predetermined threshold value.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki and Takahashi to incorporate the teachings of Wallace wherein a rate of change in force is determined and the robot is controlled to move in the opposite direction if a predetermined threshold rate is exceeded. The motivation to incorporate the teachings of Wallace would be to allow for automatic detection via force sensor of the medical instrument exceeding safe load thresholds and automatically respond to mitigate the problem (see par. 0044).
Regarding Claim 18, Balicki as modified by Takahashi and Wallace teaches a system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harris et al (US 20170296180) discloses a surgical instrument operated by a robot that stops advancement of the surgical instrument when a predetermined rate of drop of firing force over time is detected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664